Citation Nr: 1046724	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has bilateral hearing loss 
which is due to any incident or event during active service, and 
sensorineural hearing loss as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In November 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2009 rating decision and March 
2010 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a November 2008 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held that, 
where there is no evidence of the veteran's claimed hearing 
disability until many years after separation from service, "[i]f 
evidence should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and his 
current disability, it would follow that the veteran incurred an 
injury in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the veteran has current hearing loss 
disability which is causally related to service.

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.

The Veteran's service treatment records (STRs) show that on a 
September 1953 medical history report the Veteran indicated that 
he had not had a history of ear, nose, or throat trouble.  The 
Veteran's hearing was 15/15 bilaterally on November 1954 
whispered and spoken voice tests.  His hearing was 15/15 
bilaterally on whispered and spoken voice tests at a September 
1953 examination.  In November 1955, the Veteran's hearing was 
15/15 bilaterally on a whispered voice test.  On an audiological 
evaluation in October 1956, converted pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
30
LEFT
20
10
10
n/a
20

On a whispered voice test, the Veteran's hearing was 15/15 
bilaterally.  On an October 1957 audiological evaluation, 
converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
30
LEFT
10
5
5
n/a
15

On a whispered voice test, the Veteran's hearing was 15/15 
bilaterally.  On a December 1959 spoken voice test his hearing 
was 15/15 bilaterally.  The Veteran indicated on a March 1964 
medical history report that he had a history of ear, nose and 
throat problems.  On an audiological evaluation in March 1964, 
converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
25
20
LEFT
10
5
5
20
30

On a November 1964 audiometric evaluation, converted pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
15
LEFT
10
5
0
20
20

The Veteran indicated on an August 1965 medical history report 
that he had had ear, nose, or throat trouble.  On an August 1965 
audiometric evaluation, converted pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
25

His hearing was 15/15 bilaterally on whispered and spoken voice 
tests.

The post-service records show that at January 1966 VA treatment, 
converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
n/a
40
LEFT
25
10
5
n/a
30

Speech audiometry revealed speech recognition ability of 100 
percent at 40 dB in the right ear and of 98 percent at 38 dB in 
the left ear.

March 1971 VA treatment notes indicate that on audiology testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
30
LEFT
10
0
10
n/a
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

August 2009 VA treatment notes indicate that the Veteran was 
interested in hearing aids.  He was later fitted with hearing 
aids, in October 2009.

The Veteran had a VA examination in August 2009 at which he 
reported being exposed to weapons fire and heavy equipment noises 
during his military service.  He also reported being exposed to 
noise from recreational shooting.  He denied any history of ear 
infections, ear pain, ear surgeries, vertigo, ototoxicity, 
medications, or head injuries.  There was a family history of 
hearing loss through his father, and after service the Veteran 
worked in management evaluation.  On an audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
70
75
LEFT
35
30
70
75
85

An examination was consistent with normal middle ear function, 
bilaterally.  Reflexes were absent on the right and present on 
the left.  Otoscopic examination showed clear canals with 
tympanic membranes visible.  The examiner diagnosed the Veteran 
with mild to severe sensorineural hearing loss with good speech 
recognition ability.  As to its cause, the examiner could not 
express an opinion without resorting to speculation because the 
claims file was not available for her to review.

The Veteran underwent another VA examination in March 2010.  On 
the audiological evaluation in, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
55
75
75
LEFT
45
30
70
70
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 in the left ear.  Bilateral 
type A tympanogram indicated normal middle ear function, and 
acoustic reflexes were absent bilaterally.  Otoscopic examination 
revealed clear canals and intact tympanic membranes.  Audiometric 
test results indicated a mild to severe sensorineural hearing 
loss bilaterally.

The examiner opined that the Veteran's hearing loss is not caused 
by or a result of his work as a logistics officer while in the 
Army.  The rationale was the results of the in-service hearing 
tests, including the retirement physical examination, which 
indicated normal hearing bilaterally.  The examiner noted that, 
according to the American College of Occupational Medicine Noise 
and Hearing Conservation Committee, "a noise induced hearing 
loss will not progress once noise exposure is stopped."  
Therefore, the examiner opined, "Due to the normal hearing at 
discharge, the Veteran's current hearing loss is not not caused 
by or a result of military noise exposure."  

The Board notes that the word "not" appears twice in a row in 
the final sentence of the examiner's opinion, thereby creating a 
double negative.  This appears to be a typographical error, based 
on the examiner's prior statement that she felt that the hearing 
loss was not due to service and the reasoning supporting that 
opinion.  It is also noted that the Veteran's hearing loss from 
the VA examinations meets the definition of hearing loss under 
38 C.F.R. § 3.385, and that his hearing loss during service and 
in the six years immediately after service did not meet that 
threshold.  Therefore, service connection for hearing loss is not 
available on a presumptive basis.

The Veteran wrote on his March 2010 VA Form 9 that he had 
experience severe hearing loss for the past 20 to 25 years and 
that his hearing loss was a direct result of artillery fire 
during combat.  We recognize the sincerity of the arguments 
advanced by the Veteran that his bilateral sensorineural hearing 
loss is service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson, supra.  However, bilateral 
sensorineural hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on causation or etiology.  

In the present case, there is no competent evidence of record 
establishing a connection between the Veteran's hearing loss and 
acoustic trauma in service.  The only competent opinion of record 
is from the March 2010 VA examiner, and she opined that the 
Veteran's current hearing loss is not caused by or a result of 
his service. 

Because the evidence preponderates against the claim of service 
connection for bilateral hearing loss, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


